Exhobit 4.17 Execution Version Loan Agreement relating to a US$3,975,230 loan facility Dated11 February 2010 BHOBO One Ltd. BHOBO Two Ltd. BHOBO Three Ltd. RMJ OBO Shipping Ltd. Sagamore Shipping Ltd. OBO Holdings Ltd. Boss Tankers Ltd. Agawam Shipping Corp. Aquidneck Shipping Corp. Anawan Shipping Corp. Isabelle Shipholdings Corp. (as joint and several Borrowers) B+H Ocean Carriers Ltd (as Guarantor) Bank of Scotland plc (as Lender) Contents 1 Definitions and interpretation 3 1.1 Definitions 3 1.2 Interpretation 16 2 Facility 18 3 Drawdown 18 3.1 Request for Advance 18 3.2 Availability 18 3.3 Drawdown Notice irrevocable 19 3.4 Disbursement of Advance by issuance of the Effective Date Notice 19 4 Interest 19 4.1 Payment of normal interest 19 4.2 Normal rate of interest 19 4.3 Payment of accrued interest 19 4.4 Notification of market disruption 19 4.5 Suspension of drawdown. 20 4.6 Negotiation of alternative rate of interest 20 4.7 Application of agreed alternative rate of interest 20 4.8 Alternative rate of interest in absence of agreement 20 4.9 Notice of prepayment 20 4.10 Prepayment 20 4.11 Application of prepayment 20 5 Interest Periods 20 5.1 Commencement of Interest Periods 20 5.2 Duration of normal Interest Periods 20 5.3 Duration of Interest Periods for repayment instalments 21 5.4 Non-availability of matching deposits for Interest Period selected 21 6 Default interest 21 6.1 Payment of default interest on overdue amounts 21 6.2 Default rate of interest 21 6.3 Calculation of default rate of interest 21 6.4 Notification of interest periods and default rates 22 6.5 Payment of accrued default interest 22 6.6 Compounding of default interest 22 6.7 Application to Master Agreements 22 7 Repayment and prepayment 22 7.1 Amount of repayment instalments 22 7.2 Mandatory repayment of Excess Cash 23 7.3 Final Repayment Date 23 7.4 Voluntary prepayment 23 7.5 Conditions for voluntary prepayment 23 7.6 Effect of notice of prepayment 24 7.7 Mandatory prepayment 24 7.8 Amounts payable on prepayment 24 7.9 Application of partial prepayment 24 7.10 No reborrowing 24 8 Conditions precedent 24 8.1 Documents, fees and no default 24 8.2 Waivers of conditions precedent 26 9 Representations and warranties 26 9.1 General 26 9.2 Status 26 9.3 Share capital and ownership 26 9.4 Corporate power 27 9.5 Consents in force 27 9.6 Legal validity; effective Security Interests 27 9.7 No third party Security Interests 27 9.8 No conflicts 27 9.9 No withholding taxes 28 9.10 No default 28 9.11 Information 28 9.12 No litigation 28 9.13 Compliance with certain undertakings 28 9.14 Taxes paid 28 9.15 ISM Code and ISPS Code compliance 28 9.16 No filing or stamp taxes 28 9.17 Own account 29 9.18 Pari passu ranking 29 9.19 No sovereign immunity 29 9.20 Barge 29 10 General undertakings 29 10.1 General 29 10.2 Title; negative pledge 29 10.3 No disposal of assets 30 10.4 No other liabilities or obligations to be incurred 30 10.5 Information provided to be accurate 30 10.6 Provision of financial statements and other information 30 10.7 Form of financial statements 30 10.8 Shareholder and creditor notices 31 10.9 Consents 31 10.10 Maintenance of Security Interests 31 10.11 Notification of litigation 31 10.12 No amendment to Master Agreements 31 10.13 Confirmation of no default 31 10.14 Notification of default 32 10.15 Provision of further information 32 10.16 Due diligence 32 10.17 Further Information 32 10.18 New equity undertaking 32 10.19 Information on Trade Debt 33 10.20 Restriction on prepayments of the Nordea Facility 33 10.21 Information relating to chartering and financing of the Barge 34 10.22 Payments into retention account 34 10.23 Cashflow Forecasts and Cashflow Reports 34 10.24 Guarantor's consent and confirmation 35 The Guarantor hereby: 35 11 Corporate undertakings 35 11.1 General 35 11.2 Maintenance of status 35 11.3 Negative undertakings 35 12 Insurance 36 12.1 General 36 12.2 Maintenance of obligatory insurances 36 12.3 Terms of obligatory insurances 37 12.4 Further protections for the Lender 37 12.5 Renewal of obligatory insurances 37 12.6 Copies of policies; letters of undertaking 38 12.7 Copies of certificates of entry 38 12.8 Deposit of original policies 39 12.9 Payment of premiums 39 12.10 Guarantees 39 12.11 Compliance with terms of insurances 39 12.12 Alteration to terms of insurances 39 12.13 Settlement of claims 39 12.14 Provision of copies of communications 40 12.15 Provision of information 40 12.16 Mortgagee's interest, additional perils 40 13 Ship covenants 40 13.1 General 40 13.2 Ship's name and registration 40 13.3 Repair and classification 41 13.4 Modification 41 13.5 Removal of parts 41 13.6 Surveys 41 13.7 Inspection 41 13.8 Prevention of and release from arrest 42 13.9 Compliance with laws etc. 42 13.10 Provision of information 42 13.11 Notification of certain events 43 13.12 Restrictions on chartering, appointment of managers etc.; undertaking to replace or extend charterparties 43 13.13 Notice of Mortgage 44 13.14 Sharing of Earnings 44 14 Financial covenants 44 14.1 Definitions 44 14.2 Financial covenants 44 15 Security cover 45 15.1 Minimum required security cover 45 15.2 Provision of additional security; prepayment 45 15.3 Value of additional vessel security 46 15.4 Valuations binding 46 15.5 Provision of information 46 15.6 Payment of valuation expenses 46 16 Payments and calculations 46 16.1 Currency and method of payments 46 16.2 Payment on non-Business Day 46 16.3 Basis for calculation of periodic payments 47 16.4 Lender accounts 47 16.5 Accounts prima facie evidence 47 16.6 Source of funds 47 17 Application of receipts 47 17.1 Normal order of application 47 17.2 Variation of order of application 48 17.3 Notice of variation of order of application 48 17.4 Appropriation rights overridden 48 18 Application of Earnings 48 18.1 Payment of Earnings 48 18.2 Location of accounts 48 18.3 Debits for expenses etc. 49 19 Events of Default 49 19.1 Events of Default 49 19.2 Actions following an Event of Default 51 19.3 Termination of Commitment 51 19.4 Acceleration of the Advances 52 19.5 Multiple notices; action without notice 52 19.6 Exclusion of Lender/Swap Bank liability 52 19.7 Interpretation 52 20 Fees and expenses 52 20.1 Arrangement fee 52 20.2 Costs of negotiation, preparation etc. 52 20.3 Costs of variations, amendments, enforcement etc. 52 20.4 Certification of amounts 53 21 Indemnities 53 21.1 Indemnities regarding borrowing and repayment of the Advance 53 21.2 Breakage costs 53 21.3 Miscellaneous indemnities 53 21.4 Currency indemnity 54 21.5 Application to Master Agreements 54 21.6 Certification of amounts 54 22 No set-off or Tax Deduction; value added tax 54 22.1 Definitions 54 22.2 No set-off and counterclaim 55 22.3 Tax gross-up 55 22.4 Tax indemnity 55 22.5 Tax Credit 56 22.6 Stamp taxes 56 22.7 Value added tax 56 23 Illegality, etc. 56 23.1 Illegality 56 23.2 Notification and effect of illegality 57 23.3 Mitigation 57 24 Increased costs 57 24.1 Definitions 57 24.2 Increased Costs 58 24.3 Optional prepayment 58 25 Set-off 59 25.1 Set-off of matured or contingent liabilities 59 25.2 Existing rights unaffected 59 25.3 No Security Interest 59 26 Transfers and changes in lending office 59 26.1 Transfer by Borrowers 59 26.2 Assignment by Lender 59 26.3 Rights of assignee 59 26.4 Sub-participation; subrogation assignment 60 26.5 Disclosure of information 60 26.6 Change of lending office 60 27 Variations and waivers 60 27.1 Variations, waivers etc. by Lender 60 27.2 Exclusion of other or implied variations 61 28 Notices 61 28.1 Method and delivery 61 28.2 Addresses 61 28.3 Receipt 62 28.4 Electronic communication 62 28.5 Service Documents 62 28.6 Valid notices 63 29 Joint and several liability 63 29.1 General 63 29.2 No impairment of Borrower's obligations 63 29.3 Principal debtors 63 29.4 Subordination 63 29.5 Borrower's required action 64 30 Relationship between the Lender and the Swap Bank 64 31 Supplemental 64 31.1 Rights cumulative, non-exclusive 64 31.2 Invalidity 64 31.3 Counterparts 64 31.4 Third party rights 65 31.5 Entire Agreement 65 32 Governing law 65 33 Jurisdiction 65 33.1 Jurisdiction of the English courts 65 33.2 Proceedings in other jurisdictions 65 33.3 Waiver of objections 65 34 Service of process 65 34.1 Address for service 65 34.2 Agreed method of service 65 Loan Agreement Dated 11 February 2010 Between (1) BHOBO One Ltd., a Marshall Islands company of Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par La Ville Place, 14 Par-La-Ville Road, Hamilton HM08, Bermuda; (2) BHOBO Two Ltd., a Marshall Islands company of Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par La Ville Place, 14 Par-La-Ville Road, Hamilton HM08, Bermuda; (3) BHOBO Three Ltd., a Marshall Islands company of Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par La Ville Place, 14 Par-La-Ville Road, Hamilton HM08, Bermuda; (4) RMJ OBO Shipping Ltd., a Marshall Islands company of Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par La Ville Place, 14 Par-La-Ville Road, Hamilton HM08, Bermuda; (5) Sagamore Shipping Ltd., a Marshall Islands company of Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par La Ville Place, 14 Par-La-Ville Road, Hamilton HM08, Bermuda; (6) OBO Holdings Ltd., a Marshall Islands company of Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960l and whose principal office is at Par La Ville Place, 14 Par-La-Ville Road, Hamilton HM08, Bermuda (OBO Holdings and together with BHOBO One Ltd., BHOBO Two Ltd., BHOBO Three Ltd., RMJ OBO Shipping Ltd. and Sagamore Shipping Ltd. are hereinafter referred to as the OBO Borrowers); (7) Boss Tankers Ltd., a Marshall Islands company whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par La Ville Place, 14 Par-La-Ville Road, Hamilton HM08, Bermuda (Boss Tankers) (8) Agawam Shipping Corp.,being a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda (Agawam); (9) Aquidneck Shipping Corp., being a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda (Aquidneck); (10) Anawan Shipping Corp.,being a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda (Anawam and together with Boss Tankers, Agawam, Aquidneck are hereinafter referred to as the Original Borrowers); (11) Isabelle Shipholding Corp.,being a corporation incorporated in Liberia whose registered offices are at 80 Broad Street, Monrovia, Republic of Liberia (Isabelle and together with Boss Tankers, Agawam, Aquidneck and Anawam are hereinafter referred to as the Existing Borrowers); the OBO Borrowers and the Existing Borrower as joint and several Borrowers (as that term is defined below); and (12) B+H Ocean Carriers Ltd., a Liberian company of 3rd Floor, Par La Ville, 14 Par La Ville Road, Hamilton HMOP, Bermuda(the Guarantor); (13) Bank of Scotland plc as the Lender (as that term is defined below). Background A By a Loan Agreement dated 30 August 2007 (the Original Loan Agreement), the Lender made available to the Original Borrowers a loan facility of up to $25,500,000 (the Original Loan) to finance the ships named "Agawam", "Anawan" and "Aquidneck" (the Original Ships). B By a Loan Agreement dated 7 December 2007 (the December Loan Agreement), the Lender made available to the Existing Borrowers a loan facility of up to $34,000,000 in respect of (a) the refinancing of the Original Loan, (b) the financing of the product tanker type vessel named "Pequod" (together with the Original Ships, the Existing Ships) and (c) the provision of finance for each of the Existing Ships to be converted from a single hull status to a fully IMO compliant double hull status (the Existing Loan). C By a consent letter dated 20 August 2009 from the Lender addressed to, and acknowledged by, the Guarantor and the Existing Borrowers (the First Consent Letter), the Lender gave certain consents for the benefit of the Existing Borrowers, and the Guarantor and the Existing Borrowers gave certain undertakings to the Lender and in particular agreed that any failure by them to comply with any of their respective obligations under the letter would (among other things) entitle the Lender to increase the rate of interest applicable to all Advances (as defined in the Existing Loan Agreement) to a rate of 10% per annum. D By a consent letter dated 16 November 2009 from the Lender addressed to, and acknowledged by, the Guarantor and the Existing Borrowers (the Second Consent Letter), the Lender gave certain further consents for the benefit of the Existing Borrowers, and the Guarantor and the Existing Borrowers agreed that with effect from 19 November 2009 the rate of interest applicable to the Advances (as defined in the Existing Loan Agreement) would be increased to a rate of 10% per annum and the Existing Loan would be repayable on demand.The December Loan Agreement, the First Consent Letter and the Second Consent Letter are together referred to as the Existing Loan Agreement. E The Existing Borrowers have requested and the Lender has agreed, subject to the terms of this Agreement, to make certain amendments to the Existing Loan Agreement, inter alia, to (i)introduce BHOBO One Ltd., BHOBO Two Ltd., BHOBO Three Ltd., RMJ OBO Shipping Ltd., Sagamore Shipping Ltd. and OBO Holdings as joint and several borrowers (ii) reschedule the repayment of the balance of the Existing Loan, (iii)change the basis of calculation of interest applicable to the Advances (as defined in the Existing Loan Agreement) and (iv) provide additional security to secure the Secured Liabilities. F The Swap Bank has agreed to enter into a Deed of Amendment and Accession of the Existing Master Agreement pursuant to which the OBO Borrowers will accede to the Existing Master Agreement. G By a Guarantee dated 7 December 2007 (the Guarantee), the Guarantor guaranteed the liabilities of the Existing Borrowers to the Lender and the Swap Bank under the Finance Documents (as defined in the Existing Loan Agreement). H The Guarantor enters into this Agreement to confirm that the Existing Loan Agreement will be replaced and superseded by this Agreement and confirms that the Guarantee shall extend to guarantee the Secured Liabilities as defined in this Agreement and shall remain in full force and effect as amended and extended by the terms of this Agreement. It is agreed 1 Definitions and interpretation 1.1 Definitions Subject to Clause1.2, in this Agreement the following definitions apply. Account Charge means in respect of each Ship a deed creating second priority security in respect of the relevant Earnings Account executed by the relevant Ship Owning Borrower in favour of the Lender in form satisfactory to the Lender. Advance means an amount which shall not exceed the Commitment and the principal amount outstanding in respect thereof from time to time. Agent means Nordea Bank Norge ASA in its capacity as agent on behalf of the lenders under the Nordea Facility. Approved Manager means, in relation to a Ship, B + H Management Limited whoseregistered office is at 3rd Floor, Par la Ville Place, 14 Par la Ville Road, Hamilton, HM08, Bermuda or any other company which the Lender may approve from time to time as the technical and commercial manager of the Ships. Approved Panel Broker means any shipbroking firm nominated by the Borrowers and acceptable to the Lender from amongst R.S Platou Shipbrokers A.S., Fearnleys AS, Clarksons, Arrow Chartering UK Ltd., Bassoe Shipbrokers AS, Braemar Seascope Valuations Ltd., London, Lorentzen & Stemoco AS, Oslo, Compass Maritime ServicesLLC, NY (or any other independent sale and purchase shipbroker of repute as may be nominated by the Borrowers and acceptable to the Lender in its absolute discretion). Assignment Agreement means a second priority assignment agreement executed by the each Ship Owning Borrower assigning the Earnings, Insurances, certain bank account of the Ship Owning Borrowers with Nordea and the Charter Guarantees in respect of each Ship in favour of the Lender in form satisfactory to the Lender. Authorised Officer has the meaning given to it in paragraph 3 of Part A of Schedule2. Availability Period means the period commencing on the date of this Agreement and ending on: (i) 5 February 2010 (or such later date as the Lender may agree with the Borrowers); or (ii) if earlier, the date on which the Commitment is fully borrowed, cancelled or terminated. Barge means MV “Safecom 1”, being an accommodation barge to be delivered to Straits Offshore Ltd. of Palm Grove House, Tortola, BVI and to be registered in a ship registry acceptable to the Lender. Borrowers means each of: (a) the Ship Owning Borrowers; (b) OBO Holdings; and (c) the Existing Borrowers. Boss Tankers Account means an account in the name of Boss Tankers Ltd. with the Lender with account no. 39452104 or any other account which is designated by the Lender as the Boss Tankers Account for the purposes of this Agreement. Boss Tankers Account Charge means the deed creating first priority security in respect of the Boss Tankers Account executed by Boss Tankers Ltd. in favour of the Lender in form satisfactory to the Lender. Business Day means a day (other than a Saturday or Sunday) on which banks are open for general business in Edinburgh, London and, in respect of a day on which a payment is required to be made under a Finance Document, in New York City. Cash has the meaning given to it in Clause 15. Cash Equivalents has the meaning given to it in Clause 15. Charterers means: (a) in respect of each of MV “Rip Hudner”, MV “Bonnie Smithwick”, MV “Searose G” and “Roger M. Jones”, TTMI Sarl. of Geneva, Switzerland; (b)in respect of MT “Sagamore”, ENOC Supply & Trading LLC of Dubai; and (c)any other charterer of any of the Ships as approved by the Lender from time to time. Charter Guarantee means the guarantees granted by the relevant Charter Guarantor in favour of the relevant Ship Owning Borrower as security for due performance of all the relevant Charterers obligations under the relevant Charterparty. Charter Guarantor means: (a) in respect of (i) MV “Rip Hudner”, (ii) MV “Bonnie Smithwick” and (iii) MV “Searose G”, Sempra Energy of 101 Ash Street, San Diego, U.S.A.; (b) in respect of MV “Roger M. Jones”; The Royal Bank of Scotland plc; (c) in respect of MT“Sagamore”, ENOC Supply & Trading LLC of Dubai, however only to the extent that the ENOC Supply & Trading LLC has nominated another company as charterers under the Charterparty for MT“Sagamore”; and (d) any other charter guarantor for any of the Vessels, as approved by the Agent (on behalf of the Lenders) from time to time. Charterparty means: (a) in respect of each of MV “Rip Hudner” and MV “Bonnie Smithwick”, the time charterparties dated 4 February 2005, respectively, made between BHOBO Two and BHOBO One (as owners), respectively, and TTMI Sarl. (as charterers), for a period of six (6) years at a net daily charter rate of not less than USD 26,600 during year 1, USD 24,600 during year 2, USD 23,600 during year 3, USD 22,600 during year 4, a USD 20,600 during year 5 and USD 24,400 during year 6; (b) in respect of MV “Searose G”, the time charterparty dated 4 February 2005 made between BHOBO Three (as owner) and TTMI Sarl. (as charterers), for a charter period of six (6) years at a net daily charter rate of not less than USD 26,000 during year 1, USD 24,000 during year 2, USD 23,000 during year 3, USD 22,000 during year 4, USD 20,000 during year 5 and USD 24,400 during year 6 and with a 35.00% profit share in years 2 – 5; (c) in respect of MV “Roger M. Jones”, the time charterparty dated 28 May 2008 made between RMJ OBO Shipping Ltd. (as owner) and TTMI Sarl (as charterers), for a period of three (3) years commencing on 13 October 2009, at a daily charter rate of not less than USD 31,140; (d) in respect of MV “Sagamore”, the time charterparty made or to be made between Sagamore Shipping Ltd. (as owner) and ENOC Supply & Trading LLC (as charterers), for a charter period of three (3) years commencing at the relevant Drawdown Date, at a daily charter rate of not less than USD 21,500 (less 3.75% commission); (e) any other time charterparty between the relevant Borrower and a Charterer, in any event, in form and substance as approved by the Lender. Charterparty Assignment means a second priority charterparty assignment executed by the each Ship Owning Borrower assigning the Charterparty in respect of each Ship in favour of the Lender in form satisfactory to the Lender. Commitment means $3,975,230 as that amount may be reduced, cancelled or terminated in accordance with this Agreement. Compliance Certificate means a notice in the form of Schedule 5. Confirmation and Early Termination Date, in relation to any continuing Designated Transaction, have the meanings given in the Master Agreement. Contractual Currency has the meaning given in Clause21.4. Deeds of Covenant means, in relation to each Ship, a second priority deed of covenant collateral to the Mortgage on that Ship executed by the relevant Ship Owning Borrower in favour of the Lender in form satisfactory to the Lender. Designated Transaction means a transaction which fulfils the following requirements1: (a) it was entered into by (i) the Borrowers pursuant to the Existing Master Agreement with the Swap Bank or (ii) the OBO Borrowers pursuant to the Nordea Facility;; (b) its purpose was the hedging of (i) the Existing Borrowers' exposure under the Existing Loan Agreement or (ii) the OBO Borrowers' exposure under the Nordea Facility, to fluctuations in LIBOR arising from the funding of the advances thereunder (or any part thereof) for a period expiring no later than the final repayment date relating to the last advance thereunder to be repaid; and (c) in respect of the Designated Transactions under the Existing Loan Agreement only, it was designated by (i) the Existing Borrowers, by delivery by the Existing Borrowers to the Swap Bank and the Lender of a notice of designation, as a Designated Transaction for the purposes of the 'Finance Documents' (as defined in the Existing Loan Agreement), in the form set out in Schedule 4 to the Existing Loan Agreement Itis acknowledged that the Designated Transaction entered into under the Existing Master Agreement is the transaction effective as of 7 September 2007 with transaction no. 1235290TS/1235291TS. Dollars and $ means the lawful currency for the time being of the United States of America. Drawdown Date means the date requested by the Borrowers for the Advance to be made, or (as the context requires) the date on which the Advance is actually made. Drawdown Notice means a notice in the form set out in Schedule1 (or in any other form which the Lender approves or reasonably requires). Earnings means, in relation to a Ship, all moneys whatsoever which are now, or later become, payable (actually or contingently) to the Ship Owning Borrower owning the Ship and which arise out of the use or operation of the Ship, including (but not limited to): (a) all freight, hire and passage moneys, compensation payable to the Ship Owning Borrower owning the Ship in the event of requisition of the Ship for hire, remuneration for salvage and towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of the Ship; (b) all moneys which are at any time payable under Insurances in respect of loss of earnings; and (c) if and whenever the Ship is employed on terms whereby any moneys falling within paragraphs (a) or (b) are pooled or shared with any other person, that proportion of the net receipts of the relevant pooling or sharing arrangement which is attributable to the Ship. Earnings Accounts means in relation to each Ship, an account in the name of the Ship Owning Borrower owning that Ship and held with Nordea Bank Finland plc, London branch and designated as follows: (i) account no. 52862102 in the name of BHOBO One Ltd. (ii) account no. 52863102 in the name of BHOBO Two Ltd. (iii) account no. 52864102 in the name of BHOBO Three Ltd. (iv) account no. 53182102 in the name of RMJ OBO Shipping Ltd. (v) account no. 53272102 in the name of Sagamore Shipping Ltd. or any other account which is designated by the Lender as the Earnings Account in relation to the Ship for the purposes of this Agreement. Effective Date means the date on which the Lender issues the Effective Date Notice. Effective Date Notice means a notice in the form set out in Schedule 4. Environmental Claim means: (a) any claim by any governmental, judicial or regulatory authority which arises out of an Environmental Incident or an alleged Environmental Incident or which relates to any Environmental Law; or (b) any claim by any other person which relates to an Environmental Incident or to an alleged Environmental Incident, and claim means a claim for damages, compensation, fines, penalties or any other payment of any kind, whether or not similar to the foregoing; an order or direction to take, or not to take, certain action or to desist from or suspend certain action; and any form of enforcement or regulatory action, including the arrest or attachment of any asset. Environmental Incident means: (a) any release of Environmentally Sensitive Material from a Ship; or (b) any incident in which Environmentally Sensitive Material is released from a vessel other than a Ship and which involves a collision between a Ship and such other vessel or some other incident of navigation or operation, in either case, in connection with which a Ship is actually or potentially liable to be arrested, attached, detained or injuncted and/or a Ship and/or any Ship Owning Borrower and/or any operator or manager of the Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action; or (c) any other incident in which Environmentally Sensitive Material is released otherwise than from a Ship and in connection with which a Ship is actually or potentially liable to be arrested and/or where any Ship Owning Borrower and/or any operator or manager of a Ship is at fault or allegedly at fault or otherwise liable to any legal or administrative action. Environmental Law means any law relating to pollution or protection of the environment, to the carriage of Environmentally Sensitive Material or to actual or threatened releases of Environmentally Sensitive Material. Environmentally Sensitive Material means oil, oil products and any other substance (including any chemical, gas or other hazardous or noxious substance) which is (or is capable of being or becoming) polluting, toxic or hazardous. Event of Default means any of the events or circumstances described in Clause19.1. Excess Cash means (measured quarterly) any amount of Cash and Cash Equivalents in excess of the aggregate amount of (i)$10,000,000 and (ii)provisions for dry-docking for the following twelve (12) months for the Ships (as agreed for the purposes of the Nordea Facility). Existing Borrowers means Agawam Shipping Corp., Aquidneck Shipping Corp., Anawan Shipping Corp., Isabelle Shipholdings Corp. and Boss Tankers Ltd. Existing Loan Agreement means the loan facility agreement dated 7December 2007 between the Existing Borrowers and the Lender (as lender and swap bank) providing for a $34million loan facility relating to four MR product tankers as supplemented by a consent letter dated 20 August 2009 from the Lender and agreed to and acknowledged by the Guarantor and the Existing Borrowers, pursuant to which the Lender, the Guarantor and the Existing Borrowers agreed that any failure of the Guarantor or the Existing Borrowers to comply with any of its obligations under the letter would entitle the Lender to increase the rate of interest applicable to all Advances (as defined in the Existing Loan Agreement) to a rate of 10% per annum (the Consent Letter) and as further supplemented by a letter dated 16 November 2009 from the Lender and acknowledged and agreed to by the Guarantor and the Existing Borrowers, pursuant to which the Lender exercised its right to charge interest on the Advances (as defined in the Existing Loan Agreement) to a rate of 10% per annum and declared the Existing Loan shall be payable on demand. Existing Master Agreement means the master agreement dated 31 August 2007 (as acceded to by Isabelle Shipholdings Corp. on 7 December 2007) between the Swap Bank and the Existing Borrowers. Existing Swap Transactions means the Existing Master Agreement, each transaction entered into pursuant thereto and the indemnity between the Borrowers and the Lender dated 31 August 2007 relating thereto. Finance Documents means: (a) this Agreement; (b) the Guarantee; (c) the Second Deed of Accession; (d) the Mortgages; (e) the Deeds of Covenant; (f) the Assignment Agreements and any notices and acknowledgements to be delivered thereunder; (g) the Charterparty Assignments and any notices and acknowledgements to be delivered thereunder; (h) the Account Charges; (i) the Share Pledge 1 and any documents to be delivered thereunder; (j) the Share Pledge 2 and any documents to be delivered thereunder; (k) the Nordan Share Pledge and any documents to be delivered thereunder; (l) the Retention Account Charge Agreement and any notices and acknowledgements to be delivered thereunder; (m) the Boss Tankers Account Charge; (n) the Safecom Assignment Agreement; (o) the Nordan Co-ordination Agreement; (p) the Nordea Co-ordination Agreement; (q) the Safecom Co-ordination Agreement; and ; (r) the Master Agreement and each transaction entered into under or pursuant thereto; (s) any other document (whether creating a Security Interest or not) which is executed at any time by any Borrower or any other person as security for, or to establish any form of subordination or priorities arrangements in relation to, any amount payable to the Lender under this Agreement or any of the other documents referred to in this definition. Finance Parties means the Lender and the Swap Bank. Financial Indebtedness means, in relation to a person (the debtor), a liability of the debtor: (a) for principal, interest or any other sum payable in respect of any moneys borrowed or raised by the debtor; (b) under any loan stock, bond, note or other security issued by the debtor; (c) under any acceptance credit, guarantee or letter of credit facility made available to the debtor; (d) under a financial lease, a deferred purchase consideration arrangement or any other agreement having the commercial effect of a borrowing or raising of money by the debtor; (e) under any foreign exchange transaction any interest or currency swap or any other kind of derivative transaction entered into by the debtor or, if the agreement under which any such transaction is entered into requires netting of mutual liabilities, the liability of the debtor for the net amount; or (f) under a guarantee, indemnity or similar obligation entered into by the debtor in respect of a liability of another person which would fall within (a) to (e) if the references to the debtor referred to the other person. Group means the Guarantor and its subsidiaries. Guarantee means theguarantee dated 7 December 2007 executed by the Guarantor in favour of the Lender. Guarantor means B+H Ocean Carriers Ltd., a Liberian company of 3rd Floor, Par La Ville, 14 Par La Ville Road, Hamilton HMOP, Bermuda. Insurances means, in relation to a Ship: (a) all policies and contracts of insurance, including entries of the Ship in any protection and indemnity or war risks association, which are effected in respect of the Ship, her Earnings or otherwise in relation to her; and (b) all rights and other assets relating to, or derived from, any of the foregoing, including any rights to a return of a premium. Interest Period means a period determined in accordance with Clause5. ISM Code means the International Safety Management Code (including the guidelines on its implementation), adopted by the International Maritime Organisation Assembly as Resolutions A.741 (18) and A.788 (19), as the same may be amended or supplemented from time to time (and the terms safety management system, Safety Management Certificate and Document of Compliance have the same meanings as are given to them in the ISM Code). ISPS Code means the International Ship and Port Security Code as adopted by the Conference of Contracting Governments to the Safety of Life at Sea Convention 1974 on 13 December 2002 and incorporated as Chapter XI-2 of the Safety of Life at Sea Convention 1974 and has taken effect on 1 July 2004. Lender means Bank of Scotland plc (company no. SC327000) whose registered office is at The Mound, Edinburgh EH1 1YZ and acting for the purposes of this Agreement through its offices at New Uberior House, 11 Earl Grey Street, Edinburgh EH3 9BN, or its successor or assign. LIBOR means, for an Interest Period: (a) the rate per annum equal to the offered quotation for deposits in Dollars for a period equal to, or as near as possible equal to, the relevant Interest period which appears on Moneyline Telerate Page 3750 at or about 11.00 a.m. (London time) on the Quotation Date for that Interest Period (and, for the purposes of this Agreement, "Moneyline Telerate Page 3750" means the display designated as "Page 3750" on the Telerate Service or such other page as may replace Page 3750 on that service for the purpose of displaying rates comparable to that rate or on such other service as may be nominated by the British Bankers' Association as the information vendor for the purpose of displaying British Bankers' Association Interest Settlement Rates for Dollars); or (b) if no rate is quoted on Telerate Page 3750, the rate per annum at which deposits in Dollars are offered to the Lender by leading banks in the London interbank market at the Lender's request at or about 11.00 a.m. (London time) on the Quotation Date for that Interest Period for a period equal to that Interest Period and for delivery on the first Business Day of it. Major Casualty means, in relation to a Ship, any casualty to the Ship in respect of which the claim or the aggregate of the claims against all insurers, before adjustment for any relevant franchise or deductible, exceeds $500,000 or the equivalent in any other currency. Mandatory Cost means the rate determined in accordance with Schedule3. Margin means six point five per cent. (6.5%) per annum. Market Value means the fair market value of each of the Ships in US Dollars, being the average of valuations of the respective Ship obtained from two (2) Approved Panel Brokers, with or without physical inspection of the Ships (as the Lender may require) on the basis of a sale for prompt delivery for cash at arm’s length on normal commercial terms as between a willing buyer and seller, on an “as is, where is” basis, free of any existing charter or other contract of employment and/or pool arrangement. Master Agreement means the Existing Master Agreement as amended and acceded to pursuant to the Second Deed of Accession and includes all Designated Transactions from time to time entered into and Confirmations from time to time exchanged under that master agreement. Mortgages means, in relation to each Ship, a second priority Bahamian ship mortgage on that Ship executed by the relevant Ship Owning Borrower in favour of the Lender in form satisfactory to the Lender. Negotiation Period has the meaning given in Clause4.6. Nordan means Nordan OBO 2 Inc., a Liberian corporation. Nordan Co-ordination Agreement means the co-ordination agreement to be entered into between the Lender, the Agent, Nordea Bank Norge ASA (as lender under a certain USD 8,000,000 term loan facility agreement dated 5 September 2006 (as amended) between Nordea Bank Norge ASA and Seapowet Trading Ltd.) and Seapowet Trading Ltd., in respect of the Nordan Share Pledge, in form and substance satisfactory to the Lender. Nordan Senior Security Documents means (i) the first priority share pledge dated 6 September 2006 executed by STL in favour of the Nordea Bank Norge ASA (as lender under a certain USD 8,000,000 term loan facility agreement dated 5 September 2006 (as amended) between Nordea Bank Norge ASA and Seapowet Trading Ltd.)and (ii) the second priority share pledge dated 14 December 2009 executed by STL in favour of the Agent, each in relation to 50% of the shares in Nordan. Nordan Share Pledge means a share pledge agreement for a third priority pledge over 50% of the shares in Nordan OBO 2 Inc. (Liberia) to be executed by STL in favour of the Lender, in form and substance satisfactory to the Lender and subject to the approval of such share pledge by the first priority and second priority pledgees over such shares. Nordea Co-ordination Agreement means the Co-ordination Agreement dated on or about the date hereof between the Lender, the Borrowers and the Agent. Nordea Facility means the USD202,000,000 Reducing Revolving Credit Facility Agreement dated 29August 2006 (as amended by addendum no. 1 dated 10October 2008, addendum no. 2 and waiver agreement dated 17July 2009 and addendum no.3 dated on or about the date of this Agreement) between OBO Holdings Ltd and the Ship Owning Borrowers as borrowers, certain banks and financial institution as lenders, Nordea Bank Finland plc as swap bank, Nordea Bank Norge ASA as bookrunner, agent, arranger and underwriter and DVB Bank America NV, the Lender and HSB Nordbank as co-arrangers. Payment Currency has the meaning given in Clause21.4. Permitted Security Interests means: (a) Security Interests created by the Finance Documents; (b) Security Interests created by the Senior Security Documents; (c) liens for unpaid master's and crew's wages in accordance with usual maritime practice; (d) liens for salvage; (e) liens arising by operation of law for not more than 2months' prepaid hire under any charter in relation to a Ship not prohibited by this Agreement; (f) liens for master's disbursements incurred in the ordinary course of trading and any other lien arising by operation of law or otherwise in the ordinary course of the operation, repair or maintenance of a Ship, provided such liens do not secure amounts more than 30days overdue (unless the overdue amount is being contested by the relevant Ship Owning Borrower in good faith by appropriate steps); (g) any Security Interest created in favour of a plaintiff or defendant in any proceedings or arbitration as security for costs and expenses where a Borrower is actively prosecuting or defending such proceedings or arbitration in good faith; (h) Security Interests arising by operation of law in respect of taxes which are not overdue for payment or in respect of taxes being contested in good faith by appropriate steps and in respect of which appropriate reserves have been made; and (i) Security Interests in connection with financing of the Barge. Pertinent Document means: (a) any Finance Document; (b) any policy or contract of insurance contemplated by or referred to in Clause12 or any other provision of this Agreement or another Finance Document; (c) any other document contemplated by or referred to in any Finance Document; and (d) any document which has been or is at any time sent by or to the Lender in contemplation of or in connection with any Finance Document or any policy, contract or document falling within paragraphs(b) or (c). Pertinent Jurisdiction, in relation to a company, means: (a) England and Wales; (b) the country under the laws of which the company is incorporated or formed; (c) a country in which the company's central management and control is or has recently been exercised; (d) a country in which the overall net income of the company is subject to corporation tax, income tax or any similar tax; (e) a country in which assets of the company (other than securities issued by, or loans to, related companies) having a substantial value are situated, in which the company maintains a permanent place of business, or in which a Security Interest created by the company must or should be registered in order to ensure its validity or priority; and (f) a country the courts of which have jurisdiction to make a winding up, administration or similar order in relation to the company or which would have such jurisdiction if their assistance were requested by the courts of a country referred to in paragraphs (b) or (c) above. Pertinent Matter means: (a) any transaction or matter contemplated by, arising out of, or connection with a Pertinent Document; or (b) any statement relating to a Pertinent Document or to a transaction or matter falling within paragraph(a); and covers any such transaction, matter or statement, whether entered into, arising or made at any time before the signing of this Agreement or on or at any time after that signing. Potential Event of Default means an event or circumstance which, with the giving of any notice, the lapse of time, a determination by the Lender and/or the satisfaction of any other condition, would constitute an Event of Default. Quotation Date means, in relation to any Interest Period (or any other period for which an interest rate is to be determined under any provision of a Finance Document), the day on which quotations would ordinarily be given by leading banks in the London interbank market for deposits in the currency in relation to which such rate is to be determined for delivery on the first day of that Interest Period or other period. Refinanced Amount has the meaning given to it in Clause3.4. Repayment Date means each 31March, 30June, 30 September and 31December in each year up to and including 2011. Retention Account means account no. 6015.04.42640 with the Agent in the name of OBO Holdings Ltd. Retention Account Charge Agreement means the account charge collateral to this Agreement for the second priority charge over the Retention Account to be executed by OBO Holdings Ltd. in favour of the Lender as security for the Secured Liabilities, in form and substance satisfactory to the Lender. Retention Account Senior Security Document means the account charge dated 14 December 2009 executed by OBO Holdings Ltd. in favour of the Agent creating a first priority charge over the Retention Account. Requisition Compensation includes all compensation or other moneys payable by reason of any act or event such as is referred to in paragraph(b) of the definition of Total Loss. Safecom Assignment Agreement means the assignment agreement to be executed by Straits Offshore Ltd. in favour of the Lender collateral to this Agreement for the third priority assignment of (i) any monies to be paid to Straits Offshore Ltd. for the operation and chartering of the Barge and (ii) any sales proceeds to be received by Straits Offshore Ltd. upon the sale or transfer of the Barge, in form and substance satisfactory to the Lender and always subject to the approval by the first priority and second priority assignees over such assets. Safecom Co-ordination Agreement means the co-ordination agreement to be entered into between the Agent, the Lender and Straits Offshore Ltd., in respect of i.e. the Safecom Assignment Agreement, in form and substance satisfactory to the Lender. Safecom Senior Security Documents means a first priority assignment agreement to be entered into between Straits Offshore Ltd. in favour of a third party lender and the second priority assignment agreement dated 14 December 2009 executed by Straits Offshore Ltd. in favour of the Agent for the second priority assignment of (i) any monies to be paid to Straits Offshore Ltd. for the operation and chartering of the Barge and (ii) any sales proceeds to be received by Straits Offshore Ltd. upon the sale or transfer of the Barge. Second Deed of Accession means the second deed of accession and amendment to be entered into between the Borrowers and the Swap Bank pursuant to which (a) the OBO Borrowers shall accede to the Existing Master Agreement and (b) the Borrowers shall make certain amendments to the Existing Master Agreement. Secured Liabilities means all: (a) liabilities which the Borrowers, the Security Parties or any of them have, at the date of this Agreement or at any later time or times, under or in connection with any Finance Document or any judgment relating to any Finance Document; (b) the liabilities of the Owner, the Borrower and the other Obligors to the Mortgagee under or pursuant to the Finance Documents; (c) indebtedness of the Borrowers and each of them to the Mortgagee on any current or other account, including interest and bank charges; (d) other liabilities of the Borrowers and each of them to the Mortgagee; and (e) costs and expenses (including legal fees) incurred by the Lender in connection with that indebtedness, those liabilities and any of the Finance Documents, on a full indemnity basis, together with interest at the Default Rate on those amounts from the date on which the liability was incurred to the date of actual payment (both before and after judgment); and for this purpose, there shall be disregarded any total or partial discharge of these liabilities, or variation of their terms, which is effected by, or in connection with, any bankruptcy, liquidation, arrangement or other procedure under the insolvency laws of any country. Security Interest means: (a) a mortgage, charge (whether fixed or floating) or pledge, any maritime or other lien or any other security interest of any kind; (b) the security rights of a plaintiff under an action in rem; and (c) any arrangement entered into by a person (A) the effect of which is to place another person (B) in a position which is similar, in economic terms, to the position in which B would have been had he held a security interest over an asset of A; but this paragraph (c) does not apply to a right of set off or combination of accounts conferred by the standard terms of business of a bank or financial institution. Security Party means the Guarantor and any person (except the Lender) who, as a surety or mortgagor, as a party to any subordination or priorities arrangement, or in any similar capacity, executes a documents falling with the last paragraph of the definition of Finance Documents. Security Period means the period commencing on the date of this Agreement and ending on the date on which the Lender notifies the Borrowers and the Security Parties that: (a) the Secured Liabilities have been discharged in full; (b) there is no amount is owing or has accrued (without yet having become due for payment) to the Lender; and (c) neither one of the Borrowers or any Security Party has any future or contingent liability to the Lender. Senior Security Documents means the Senior Ship Security Documents, the Nordan Senior Security Documents, the Share Pledge 1 Senior Security Document, the Share Pledge 2 Senior Security Document, the Retention Account Senior Security Document and the Safecom Senior Security Document. Senior Ship Security Documents has the meaning given to the term 'Senior Mortgage Documents' in the Nordea Co-ordination Agreement. Service Documents means all claim forms, application notices, judgments, orders or other notices of legal process relating to this Agreement. Share Pledge 1 means the share pledge agreement for the second priority pledge of all of the shares (and any dividends and distributions in respect of such shares) in OBO Holdings Ltd. to be executed by the Guarantor in favour of the Lender, in form and substance acceptable to the Lender and always subject to the approval by the first priority pledgee over such shares. Share Pledge 1 Senior Security Document means the share pledge agreement dated 14 December 2009 executed by the Guarantor in favour of the Agent for the first priority pledge of all of the shares (and any dividends and distributions in respect of such shares) in OBO Holdings Ltd. Share Pledge 2 means the share pledge agreement for the second priority pledge of all of the shares (and any dividends and distributions in respect of such shares) in the Ship Owning Borrowers to be executed by OBO Holdings Ltd. in favour of the Lender, in form and substance acceptable to the Lender and always subject to the approval by the first priority pledgee over such shares. Share Pledge 2 Senior Security Document means the share pledge agreement dated 14 December 2009 executed by OBO Holdings in favour of the Agent for the first priority pledge of all of the shares (and any dividends and distributions in respect of such shares) in the Ship Owning Borrowers. Shareholder means, in relation to the Ship Owning Borrowers, OBO Holdings. Ship means each of: (a) m/v "Bonnie Smithwick" an 83,000 dwt OBO tanker built in 1993 with IMO number 9050084 registered in the name of BHOBO One Ltd. under the Bahamas flag; (b) m/v "Rip Hudner" an 83,000 dwt OBO tanker built in 1994 with IMO number 9077111 registered in the name of BHOBO Two Ltd. under the Bahamas flag; (c) m/v "Searose G" an 83,000 dwt OBO tanker built in 1994 with IMO number 9050096 registered in the name of BHOBO Three Ltd. under the Bahamas flag; (d) m/v "Roger M. Jones" a 75,000 dwt OBO tanker built in 1992 with IMO number 9009396 registered in the name of RMJ OBO Shipping Ltd. under the Bahamas flag; and (e) m/v "Sagamore" a 68,000 dwt tanker built in 1991 with IMO number 9002192 registered in the name of Sagamore Shipping Ltd. under the Bahamas flag. Ship Management Agreement means, in respect of each Ship, the BIMCO "SHIPMAN 98" Standard Ship Management Agreement dated 1 July 2009 between the Approved Manager and the relevant Ship Owning Borrower. Ship Owning Borrowers means each of the Borrowers owning a Ship, being: (f) BHOBO One Ltd.,a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda; (g) BHOBO Two Ltd., a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda; (h) BHOBO Three Ltd.,a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda; (i) RMJ OBO Shipping Ltd., a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda; and (j) Sagamore Shipping Ltd., a corporation incorporated in the Marshall Islands whose registered offices are at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 and whose principal office is at Par la Ville Place, 14 Par la Ville Road, Hamilton HM 08, Bermuda. STL means Seapowet Trading Limited. Swap Bank means Bank of Scotland plc. Swap Exposure means, as at any relevant date and in relation to the Swap Bank, the amount certified by the Swap Bank to be the aggregate net amount in Dollars which would be payable by the Borrowers to the Swap Bank under (and calculated in accordance with) section 6(e) (Payments on Early Termination) of the Master Agreement entered into by the Swap Bank with the Borrowers if an Early Termination Date had occurred on the relevant date in relation to all continuing Designated Transactions entered into between the Borrower and the Swap Bank. Total Loss means, in relation to a Ship: (a) actual, constructive, compromised, agreed or arranged total loss of the Ship; (b) any expropriation, confiscation, requisition or acquisition of the Ship, whether for full consideration, a consideration less than its proper value, a nominal consideration or without any consideration, which is effected by any government or official authority or by any person or persons claiming to be or to represent a government or official authority (excluding a requisition for hire for a fixed period not exceeding 1 year without any right to an extension) unless it is within 1 month redelivered to the full control of the Ship Owning Borrower owning the Ship; (c) any arrest, capture, seizure or detention of the Ship (including any hijacking or theft) unless it is within 14 days redelivered to the full control of the Ship Owning Borrower owning the Ship. Total Loss Date means, in relation to a Ship: (a) in the case of an actual loss of the Ship, the date on which it occurred or, if that is unknown, the date when the Ship was last heard of; (b) in the case of a constructive, compromised, agreed or arranged total loss of the Ship, the earliest of: (i) the date on which a notice of abandonment is given to the insurers; and (ii) the date of any compromise, arrangement or agreement made by or on behalf of the Ship Owning Borrower owning the Ship with the Ship's insurers in which the insurers agree to treat the Ship as a total loss; and (c) in the case of any other type of total loss, on the date (or the most likely date) on which it appears to the Lender that the event constituting the total loss occurred. Transaction has the meaning given in each Master Agreement. 1.2 Interpretation In this Agreement, unless otherwise specified: (a) words denoting the singular number shall include the plural and vice versa; (b) references in Clause1.1 to a Finance Document or any other document being in the form of a particular appendix include references to that form with any modifications to that form which the Lender approves or reasonably requires; (c) the expression this Clause shall, unless followed by reference to a specific provision, be deemed to refer to the whole clause (not merely the sub-clause, paragraph or other provision) in which the expression occurs; (d) references to, or to a provision of, a Finance Document or any other document are references to it as amended, varied, novated or supplemented, whether before the date of this Agreement or otherwise; (e) references to, or to a provision of, any law include any amendment, extension, re-enactment, consolidation or replacement, whether made before the date of this Agreement or otherwise; (f) the list of contents and headings are for ease of reference only and shall not be taken into account in construing this Agreement; (g) the words include, including and in particular shall be construed as being by way of illustration or emphasis only and shall not be construed as, nor shall they take effect as, limiting the generality of any preceding words; (h) the words other and otherwise shall not be construed ejusdem generis with any foregoing words where a wider construction is possible; (i) approved means, for the purposes of Clause12, approved in writing by the Lender; (j) asset includes every kind of property, asset, interest or right, including any present, future or contingent right to any revenues or other payment; (k) company or corporation includes any company, corporation, body corporate, partnership, joint venture and unincorporated association whereever and howsoever incorporated or established; (l) consent includes an authorisation, consent, approval, resolution, licence, exemption, filing, registration, notarisation and legalisation; (m) contingent liability means a liability which is not certain to arise and/or the amount of which remains unascertained; (n) debt or indebtedness includes any obligation, whether incurred as principal or as surety, for the payment or repayment of money, whether present or future, actual or contingent and whether owed jointly or severally or in any other capacity; (o) document includes a deed; also a letter, fax or telex; (p) excess risks means, in relation to a Ship, the proportion of claims for general average, salvage and salvage charges not recoverable under the hull and machinery policies in respect of the Ship in consequence of its insured value being less than the value at which the Ship is assessed for the purpose of such claims; (q) expense means any kind of cost, charge or expense (including all legal costs, charges and expenses) and any applicable value added or other tax; (r) law includes any legislation, any common or customary law, constitution, decree, judgment, order, ordinance, or any treaty or international convention, any regulation or resolution of the Council of the European Union, the European Commission, the United Nations or its Security Council or other legislative measure in any jurisdiction; (s) legal or administrative action means any legal proceeding or arbitration and any administrative or regulatory action or investigation; (t) legislation includes any statute, by-law, regulation, rule, subordinate or delegated legislation or order; (u) references to liabilities include any obligation whether incurred as principal or surety, whether or not in respect of indebtedness, whether present or future, actual or contingent and whether owed jointly or severally or in any other capacity; (v) a period of one or more months ends on the day in the relevant calendar month numerically corresponding to the day of the calendar month on which the period started (the numerically corresponding day), but: (i) on the Business Day following the numerically corresponding day if the numerically corresponding day is not a Business Day or, if there is no later Business Day in the same calendar month, on the Business Day preceding the numerically corresponding day; or (ii) on the last Business Day in the relevant calendar month, if the period started on the last Business Day in a calendar month or if the last calendar month of the period has no numerically corresponding day; and month and monthly shall be construed accordingly; (w) obligatory insurances means, in relation to a Ship, all insurances effected, or which the Borrower owning the Ship is obliged to effect, under Clause12 or any other provision of this Agreement or another Finance Document; (x) parent company has the meaning given to it in paragraph (cc); (y) person includes any company or corporation; any state, political sub-division of a state and local or municipal authority; and any international organisation; and person includes that person's successors in title and assigns or transferees; (z) policy, in relation to any insurance, includes a slip, cover note, certificate of entry or other document evidencing the contract of insurance or its terms; (aa) protection and indemnity risks means the usual risks covered by a protection and indemnity association within the International Group of such associations, including pollution risks and the proportion (if any) of any sums payable to any other person or persons in case of collision which are not recoverable under the hull and machinery policies by reason of the incorporation in them of clause1 of the Institute Time Clauses (Hulls)(1/10/83) or clause8 of the Institute Time Clauses (Hulls)(1/11/1995) or clause 6 of the Institute Hull Clauses (1/11/02) or the Institute Amended Running Down Clause (1/10/71) or any equivalent provision; (bb) regulation includes any regulation, rule, official directive, request or guideline whether or not having the force of law but if not having the force of law, compliance with which is reasonable in the ordinary course of business of the party concerned, of any governmental, intergovernmental or supranational body, agency, department or regulatory, self-regulatory or other authority or organisation; (cc) a company (S) is a subsidiary of another company (P) if: (i) a majority of the issued shares in S (or a majority of the issued shares in S which carry unlimited rights to capital and income distributions) are directly owned by P or are indirectly attributable to P; or (ii) P has direct or indirect control over a majority of the voting rights attaching to the issued shares of S; or (iii) P has the direct or indirect power to appoint or remove a majority of the directors of S; or (iv) P otherwise has the direct or indirect power to ensure that the affairs of S are conducted in accordance with the wishes of P; and any company of which S is a subsidiary is a parent company of S; (dd) tax includes any present or future tax, duty, impost, levy, deduction, withholding or charge of any kind, or any amount on account of or as security for any of the foregoing, by whomsoever on whomsoever and wherever imposed, levied, collected, withheld or assessed, together with any connected penalties, additions, fines, surcharges or interest; and taxation shall be construed accordingly; and (ee) war risks includes the risk of mines and all risks excluded by clause23 of the Institute Time Clauses (Hulls)(1/10/83) or clause24 of the Institute Time Clauses (Hulls)(1/11/1995) or clause 29 of the Institute Hull Clauses (1/11/02). 2 Facility 2.1 Subject to the other provisions of this Agreement, with effect from the issuance by the Lender of the Effective Date Notice, the terms of and conditions applicable to the loan facility under the Existing Loan Agreement shall be replaced and superseded by the terms and the conditions set out in this Agreement and the amount of the outstanding advances under the Existing Loan Agreement shall be treated as having been advanced under, and as being subject to the terms of, this Agreement. 2.2 The provisions of this Clause 2 shall not take effect unless and until the Lender issues the Effective Date Notice. 3 Drawdown 3.1 Request for Advance Subject to the following conditions, the Borrowers may request that the Lender issues an Effective Date Notice by ensuring that the Lender receives a completed Drawdown Notice not later than 11.00 a.m. (London time) 3 Business Days prior to the intended Drawdown Date. 3.2 Availability The conditions referred to in Clause3.1 are that: (a) a Drawdown Date has to be a Business Day during the Availability Period; (b) the amount of the Advance shall not exceed the amount referred to in Clause2; (c) the amount of the Advance shall not exceed the Commitment; (d) the amount of the Advance shall be used to repay the full amount of all outstanding advances under the Existing Loan Agreement together with accrued interest and breakage costs as at the Effective Date (the Refinanced Amount); and (e) the Lender shall have issued the Effective Date Notice. 3.3 Drawdown Notice irrevocable The Drawdown Notice must be signed by an Authorised Officer of a Borrower and, once served, the Drawdown Notice cannot be revoked without the prior consent of the Lender. 3.4 Disbursement of Advance by issuance of the Effective Date Notice Subject to the provisions of this Agreement, on the Drawdown Date the Lender shall issue the Effective Date Notice which shall constitute the making of the Advance for the purpose of this Agreement and whereupon: (a) the Lender shall be deemed to have made the Advance to the Borrowers in an amount equal to the Refinanced Amount and all the Borrowers shall at that time become indebted, as principal and direct obligors, to the Lender in that amount; and (b) the Borrowers shall become obliged, as principal and direct obligors, to pay and discharge all amounts from time to time (whether before, on or after the Effective Date) falling due and payable under the Existing Loan Agreement other than the Refinanced Amount. 4 Interest 4.1 Payment of normal interest Subject to the provisions of this Agreement, interest on the Advance in respect of each Interest Period shall be paid by the Borrowers on the last day of that Interest Period. 4.2 Normal rate of interest Subject to the provisions of this Agreement, the rate of interest on the Advance in respect of an Interest Period shall be the aggregate of: (a) the Margin; (b) LIBOR; and (c) the Mandatory Cost; for that Interest Period. 4.3 Payment of accrued interest In the case of an Interest Period longer than 3 months, accrued interest shall be paid every 3months during that Interest Period and on the last day of that Interest Period. 4.4 Notification of market disruption The Lender shall promptly notify the Borrowers if no rate is quoted on Moneyline Telerate Page 3750 or if no rate is quoted on the ISDA Page or if for any reason the Lender is unable to obtain Dollars in the London interbank market in order to fund an Advance during any Interest Period, stating the circumstances which have caused such notice to be given. 4.5 Suspension of drawdown. If the Lender's notice under Clause4.4 is served before the Advance is made, the Lender's obligation to make the Advance shall be suspended while the circumstances referred to in the Lender's notice continue. 4.6 Negotiation of alternative rate of interest If the Lender's notice under Clause4.4 is served after the Advance is made, the Borrowers and the Lender shall use reasonable endeavours to agree, within the 30 days after the date on which the Lender serves its notice under Clause4.4 (the Negotiation Period), an alternative interest rate or (as the case may be) an alternative basis for the Lender to fund or continue to fund the Advance during the Interest Period concerned. 4.7 Application of agreed alternative rate of interest Any alternative interest rate or an alternative basis which is agreed during the Negotiation Period shall take effect in accordance with the terms agreed. 4.8 Alternative rate of interest in absence of agreement If an alternative interest rate or alternative basis is not agreed within the Negotiation Period, and the relevant circumstances are continuing at the end of the Negotiation Period, then the Lender shall set an interest period and interest rate representing the cost of funding of the Lender in Dollars or in any available currency of the relevant Advance plus the Margin and (if applicable) the Mandatory Cost; and the procedure provided for by this Clause4.8 shall be repeated if the relevant circumstances are continuing at the end of the interest period so set by the Lender. 4.9 Notice of prepayment If the Borrowers do not agree with an interest rate set by the Lender under Clause4.8, the Borrowers may give the Lender not less than 15 Business Days' notice of their intention to prepay at the end of the interest period set by the Lender. 4.10 Prepayment A notice under Clause4.9 shall be irrevocable; and on the last Business Day of the interest period set by the Lender, the Borrowers shall prepay (without premium or penalty) the Advance, together with accrued interest at the rate set by the Lender under Clause 4.8 plus the Margin and (if applicable) the Mandatory Cost. 4.11 Application of prepayment The provisions of Clause7 shall apply in relation to the prepayment. 5 Interest Periods 5.1 Commencement of Interest Periods The first Interest Period applicable to the Advance shall commence on the relevant Drawdown Date and each subsequent Interest Period applicable to the Advance shall commence on the expiry of the preceding Interest Period. 5.2 Duration of normal Interest Periods Subject to Clauses5.3, 5.4 and 5.5, each Interest Period shall be: (a) 3 or 6 months as notified by the Borrowers to the Lender not later than 11.00 a.m. (London time) 3 Business Days before the commencement of the Interest Period (although the Borrowers acknowledge that a 1 month Interest Period shall only be available a maximum of 3 times in any calendar year); or (b) 3 months, if the Borrowers fail to notify the Lender by the time specified in paragraph (a); or (c) such other period as the Lender may agree with the Borrowers. 5.3 Duration of Interest Periods for repayment instalments In respect of an amount due to be repaid under Clause7 on a particular Repayment Date, an Interest Period shall end on that Repayment Date. 5.4 Non-availability of matching deposits for Interest Period selected If, after the Borrowers have selected and the Lender has agreed an Interest Period longer than 3 months, the Lender notifies the Borrowers by 11.00 a.m. (London time) on the second Business Day before the commencement of the Interest Period that it is not satisfied that deposits in Dollars for a period equal to the Interest Period will be available to it in the London interbank market when the Interest Period commences, the Interest Period shall be of 3months. 6 Default interest 6.1 Payment of default interest on overdue amounts The Borrowers shall pay interest in accordance with the following provisions of this Clause on any amount payable by the Borrowers under any Finance Document which the Lender does not receive on or before the relevant date, that is: (a) the date on which the Finance Documents provide that such amount is due for payment; or (b) if a Finance Document provides that such amount is payable on demand, the date on which the demand is served; or (c) if such amount has become immediately due and payable under Clause19.4, the date on which it became immediately due and payable. 6.2 Default rate of interest Interest shall accrue on an overdue amount from (and including) the relevant date until the date of actual payment (as well after as before judgment) at the rate per annum determined by the Lender to be 2 per cent. above: (a) in the case of an overdue amount of principal, the higher of the rates set out at Clauses6.3(a) and (b); or (b) in the case of any other overdue amount, the rate set out at Clause6.3(b). 6.3 Calculation of default rate of interest The rates referred to in Clause6.2 are: (a) the rate applicable to the overdue principal amount immediately prior to the relevant date (but only for any unexpired part of any then current Interest Period applicable to it); (b) the Margin plus the Mandatory Cost plus, in respect of successive periods of any duration (including at call) up to 3 months which the Lender may select from time to time: (i) LIBOR; or (ii) if the Lender determines that Dollar deposits for any such period are not being made available to it by leading banks in the London interbank market in the ordinary course of business, a rate from time to time determined by the Lender by reference to the cost of funds to it from such other sources as the Lender may from time to time determine. 6.4 Notification of interest periods and default rates The Lender shall promptly notify the Borrowers of each interest rate determined by it under Clause6.3 and of each period selected by it for the purposes of paragraph (b) of that Clause; but this shall not be taken to imply that the Borrowers are liable to pay such interest only with effect from the date of the Lender's notification. 6.5 Payment of accrued default interest Subject to the other provisions of this Agreement, any interest due under this Clause shall be paid on the last day of the period by reference to which it was determined. 6.6 Compounding of default interest Any interest due under this Clause which is not paid at the end of the period by reference to which it was determined shall be compounded. 6.7 Application to Master Agreements For the avoidance of doubt, this Clause does not apply to any amount payable under the Master Agreement in respect of any continuing Designated Transaction as to which section 2(e) (Default Interest; Other Amounts) of the Master Agreement shall apply. 7 Repayment and prepayment 7.1 Amount of repayment instalments 7.1.1 Subject to Clause7.1.2, the Borrowers shall repay the Advance in consecutive quarterly instalments of $100,000, the first repayment to be made on 31March 2010. 7.1.2 If on any Repayment Date the condition set out in Clause7.1.3 is not satisfied, the repayment which would otherwise be due on that date under Clause 7.1.1 shall be deferred until the first date thereafter on which that condition is satisfied. This does not prejudice the Borrowers’ obligation under Clause 7.3 to repay the full outstanding balance of the Advance on the final Repayment Date. 7.1.3 The condition referred to in Clause 7.1.2 is that either: (i) repayment of the deferred reductions as set out in paragraph (a) (i) and (a) (ii) of Clause 6.2 of the Nordea Facility (repayment of loan) shall have been made in full and the requirements of clause 20.2.3 of the Nordea Facility (minimum value) shall have been complied with; or (ii) the Nordea Facility shall have been fully repaid and discharged. 7.1.4 References in Clauses 7.1.3, 7.2.2, 10.20 and 19 to the provisions of the Nordea Facility are to those provisions as in effect on the Effective Date.No subsequent amendment to the Nordea Faciility provisions shall alter the Borrower's obligations under this Agreement. 7.2 Mandatory repayment of Excess Cash 7.2.1 Any Excess Cash allocated to this Agreement shall, in the period commencing on the Effective Date under the Nordea Facility, be paid to the Lender to be applied in the order set out in Clause17.1. 7.2.2 The Borrowers or the Guarantor (as the case may be) shall provide the Lender with a calculation of Cash and Cash Equivalents (as required when providing a Compliance Certificate under Clause10.13) no later than five (5) Business Days prior to each Repayment Date.Any Excess Cash shall thereafter on the relevant Repayment Date be applied as follows: (a) firstly in payment to the lenders under the Nordea Facility to reduce the deferred reductions as set out in paragraph a)(i) and (ii) of Clause 6.2 (Repayment of Loans) of the Nordea Facility until such deferred reductions have been reduced in full; (b) secondly, after such deferred reductions under the Nordea Facility have been reduced in full, in payment to the Lender provided that: (i) in any calendar quarter (ending 31/3, 30/6, 30/9 and 31/12 in any year) the Lender shall not be entitled to receive more than USD 100,000 pursuant to this Clause 7.2.2(b) (which amount shall form part of (and not be in addition to) the quarterly repayment instalments set out in Clause 7.1.1; and (ii) the Lender shall not be entitled to receive any amount under this Clause 7.2.2 at any time when the OBO Borrowers are not in compliance with the requirements of Clause 20.3.3 (Minimum value) of the Nordea Faciliy; and (c) thirdly, any remaining balance of any Excess Cash shall be distributed between the lenders under the Nordea Facility and the Lender on a pro rata basis calculated on basis of the outstanding amount under Nordea Facility and under this Agreement at the relevant time, however always observing the first priority status of the lenders under the Nordea Facility. 7.2.3 If at any date when Excess Cash is to be paid to the Lender in accordance with this Clause 7, the amount standing to the credit of the Earnings Accounts is less than the Excess Cash to be paid to the Lender, the Borrowers shall procure the Guarantor to make a payment to the Lender in an amount equal to (a) the repayment instalment then due and payable on the Repayment Date or (b) the pro rata share of the Excess Cash to be paid to the Lender at such time (as the case may be and without prejudice to the joint and several obligation of the other Borrowers to make such repayment). 7.3 Final Repayment Date On 31December 2011 the Borrowers shall repay the full outstanding balance of the Advance and shall also pay to the Lender all other sums then accrued or owing under any Finance Document. 7.4 Voluntary prepayment Subject to the following conditions, the Borrowers may prepay the whole or any part of an Advance on the last day of an Interest Period relating to such Advance. 7.5 Conditions for voluntary prepayment The conditions referred to in Clause7.4 are that: (a) the Lender has received from the Borrowers at least 5 Business Days' prior written notice specifying the amount to be prepaid and the date on which the prepayment is to be made; (b) the Borrowers have provided evidence satisfactory to the Lender that any consent required by any Borrower or any Security Party in connection with the prepayment has been obtained and remains in force, and that any regulation relevant to this Agreement which affects any Borrower or any Security Party has been complied with; and (c) if the prepayment is not made on the last day of an Interest Period, such fees as are specified in Clause 7.6 Effect of notice of prepayment A prepayment notice may not be withdrawn or amended without the consent of the Lender and the amount specified in the prepayment notice shall become due and payable by the Borrowers on the date for prepayment specified in the prepayment notice. 7.7 Mandatory prepayment 7.7.1 If a Ship becomes a Total Loss, the Borrowers shall be obliged to make a prepayment of the Advance equal to such proportion of the Advance then outstanding as is attributable to that Ship, and for these purposes 20% of the initial Advance is attributable to each of the five Ships. By way of example therefore, following a Total Loss and prepayment in respect of one Ship, theprepayment required pursuant to this Clause 7.7. following a Total Loss of a second Ship shall be equal to 25% of the Advance. Such prepayment is subject to (i) the receipt by the Agent in full of the amount to be prepaid pursuant to Clause 7.1 (Mandatory prepayment – Total Loss and sale) of the Nordea Facility and (ii) the reduction in full of the deferred reductions as set out in paragraph a)(i) and (ii) of Clause 6.2 (Repayment of Loan) of the Nordea Facility. Any prepayment due to the Lender under this Clause 7.7.1 shall be made on the earlier of the date falling 120 days after the Total Loss Date and the date of receipt by the Lender of the proceeds of insurance relating to such Total Loss. 7.7.2 If, following the a Total Loss of a Ship and after the prepayment referred to in Clause 7.7.1, the security coverage ratio in Clause 15 is not satisfied, the provisions of Clause 15 shall apply. 7.8 Amounts payable on prepayment A prepayment shall be made together with accrued interest (and any other amount payable under Clause 19.2, Clause21 or otherwise) in respect of the amount prepaid and, if the prepayment is not made on the last day of an Interest Period together with any sums payable under Clause21.1(b) but without premium or penalty. 7.9 Application of partial prepayment Each partial prepayment of the Advance shall be applied in the order set out in Clause17.1. 7.10 No reborrowing No amount prepaid may be reborrowed. 8 Conditions precedent 8.1 Documents, fees and no default The Lender's obligation to make the Advance is subject to the following conditions precedent: (a) that, on or before the date of this Agreement: (i) the Lender receives the documents described in Part A of Schedule2 in form and substance satisfactory to it and its lawyers; (ii) each of the other conditions referred to in Part A of Schedule 2 have been satisfied; (b) that, on the Drawdown Date but prior to the Advance being disbursed, the Lender receives the documents described in Part B of Schedule2 in form and substance satisfactory to it and its lawyers; (c) that, on or before the service of the Drawdown Notice, the Lender receives the arrangement fee referred to in Clause20.1; (d) that, on or before the service of any Drawdown Notice, the Lender has received payment of the expenses referred to in Clause20.2; and (e) that both at the date of the Drawdown Notice and on the Drawdown Date: (i) no Event of Default or Potential Event of Default has occurred and is continuing or would result from the borrowing of the Advance; (ii) the representations and warranties in Clause9.1 and those of any Borrower or any Security Party which are set out in the other Finance Documents would be true and not misleading if repeated on each of those dates with reference to the circumstances then existing; and (iii) none of the circumstances contemplated by Clause4.4 has occurred and is continuing; and (f) that, on the Drawdown Date, either (i)the Lender is satisfied that the Refinanced Amount does not exceed the Commitment or (ii)if the Lender has notified the Borrowers that the Refinanced Amount exceeds the Commitment, the Lender has received an amount equal to the excess from the Existing Borrowers in cleared funds; (g) that, if the ratio set out in Clause15.1 were applied immediately following the making of the Advance, the Borrowers would not be obliged to provide additional security or prepay the Advance under that Clause; and (h) that, on or before the service of any Drawdown Notice, the Lender has received evidence, which shall be in form satisfactory to the Lender, (1) that STL is a 100% subsidiary (direct or indirect) of the Guarantor, (2) STL owns a 50% equity interest in Nordan (3) that Nordan owns a 100% economic interest (via a bareboat charter with an option to purchase arrangement) in the vessel m.v. Seapowet, and Nordan's ownership interest is free of all liens and encumbrances, and (4) evidence of the terms and conditions governing the relationship of STL with the other shareholders of Nordan and (5) evidence of the terms of Nordan's option to purchase the vessel m.v. Seapowet; (i) that, on or before the service of any Drawdown Notice, the Lender has received evidence, which shall be in form satisfactory to the Lender, that the amount secured by existing security interests in relation to the shares of STL (excluding security interests in favour of the Agent) does not exceed $2.5 million plus interest and costs; (j) that, on or before the service of any Drawdown Notice, the Lender has received such other information, which shall be in form satisfactory to the Lender, relating to the vessel m.v. Seapowet (including information relating to the terms of the loans or other claims secured on that vessel) as the Lender may request; and (k) that the Lender has received, and found to be acceptable to it, any further opinions, consents, agreements and documents in connection with the Finance Documents which the Lender may request by notice to the Borrowers prior to the Drawdown Date; 8.2 Waivers of conditions precedent If the Lender, at its discretion, permits the Advance to be borrowed before certain of the conditions referred to in Clause8.1 are satisfied, the Borrowers shall ensure that those conditions are satisfied within 5 Business Days after the Drawdown Date (or such longer period as the Lender may specify). 9 Representations and warranties 9.1 General Each Borrower (in respect of itself and each of the other Borrowers) represents and warrants to the Lender as follows. 9.2 Status Each Borrower is duly incorporated and validly existing and in good standing under the laws of the Marshall Islands (in the case of OBO Holdings, the Original Borrowers, Boss Tankers and the Ship Owning Borrowers) and Liberia (in the case of Isabelle) 9.3 Share capital and ownership 9.3.1 Each of the Ship Owning Borrowers and Boss Tankers has an authorised share capital of $500 divided into 500 registered shares of $1 each, all of which shares have been issued fully paid, and the legal title and beneficial ownership of all those shares is held, free of any Security Interest or other claim, by the Shareholder. 9.3.2 Each of the Existing Borrowers has an authorised share capital of $500 divided into 500 registered shares of $1 each, all of which shares have been issued fully paid, and the legal title and beneficial ownership of all those shares is held, free of any Security Interest or other claim, by the Shareholder. 9.3.3 The Shareholder has an authorised share capital of $1,000 divided into 1,000 registered shares of $1 each, all of which shares have been issued fully paid, and the legal title and beneficial ownership of all those shares is held, free of any Security Interest or other claim, by the Guarantor. 9.3.4 STL has the corporate capacity, and has taken all corporate action and obtained all consents necessary to be registered as the sole beneficial and legal owner of 50% of the issued share capital of Nordan. 9.3.5 Nordan has an authorised share capital of 1,000 divided into 1,000 registered shares of $1 each, all of which shares have been issued fully paid, and the legal title and beneficial ownership of 50% of those shares is held, free of any Security Interest or other claim (other than the Nordan Senior Security Documents), by STL. 9.3.6 STL is a 100% subsidiary, indirect of the Guarantor, (1) STL owns a 50% equity interest in Nordan (2) Nordan owns a 100% economic interest (via an option to purchase arrangement pursuant to the terms of a bareboat charter) in the vessel m.v.Seapowet and Nordan's option to purchase m.v. Seapowetis free of all liens and encumbrances other than as referred to in Clause9.3.7 below; 9.3.7 The principal amount of the financing provided under the Seapowet bareboat charter on which Nordan's purchase option is based does not exceed $8,000,000 and the amount secured by the first pledge of the Nordan shares held by STL in favour Nordea Bank Norge ASA (as lender under a certain USD 8,000,000 term loan facility agreement dated 5 September 2006 (as amended) between Nordea Bank Norge ASA and Seapowet Trading Ltd.)not exceed $2,500,000 plus interest and costs; 9.3.8 the total amount of outstanding advances and accrued interest under the Nordea Facility does not exceed 9.4 Corporate power 9.4.1 Each of the Ship Owning Borrowers has the corporate capacity, and has taken all corporate action and obtained all consents necessary for it to register the Ship owned by it in its name under Bahamas flag. 9.4.2 Each Borrower has the corporate capacity, and has taken all corporate action and obtained all consents necessary for it: (a) to execute the Finance Documents to which that Borrower is a party; and (b) to borrow under this Agreement, to enter into Designated Transactions under the Master Agreement and to make all the payments contemplated by, and to comply with, those Finance Documents. 9.5 Consents in force All the consents referred to in Clause9.4 remain in force and nothing has occurred which makes any of them liable to revocation. 9.6 Legal validity; effective Security Interests The Finance Documents to which each Borrower is a party, do now or, as the case may be, will, upon execution and delivery (and, where applicable, registration as provided for in the Finance Documents): (a) constitute that Borrower's legal, valid and binding obligations enforceable against that Borrower in accordance with their respective terms; and (b) create legal, valid and binding Security Interests enforceable in accordance with their respective terms over all the assets to which they, by their terms, relate; subject to any relevant insolvency laws affecting creditors' rights generally. 9.7 No third party Security Interests Without limiting the generality of Clause9.6, at the time of the execution and delivery of each Finance Document: (a) each Borrower which is a party to that Finance Document will have the right to create all the Security Interests which that Finance Document purports to create; and (b) no third party will have any Security Interest (except for Permitted Security Interests) or any other interest, right or claim over, in or in relation to any asset to which any such Security Interest, by its terms. 9.8 No conflicts The execution by each Borrower of each Finance Document to which it is a party, and the borrowing by that Borrower of each Advance, and its compliance with each Finance Document to which it is a party will not involve or lead to a contravention of: (a) any law or regulation; or (b) the constitutional documents of that Borrower; or (c) any contractual or other obligation or restriction which is binding on that Borrower or any of its assets. 9.9 No withholding taxes All payments which each Borrower is liable to make under the Finance Documents to which it is a party may be made without deduction or withholding for or on account of any tax payable under any law of any Pertinent Jurisdiction. 9.10 No default No Event of Default or Potential Event of Default has occurred and is continuing. 9.11 Information 9.11.1 All information which has been provided in writing by or on behalf of the Borrowers or any Security Party to the Lender in connection with any Finance Document satisfied the requirements of Clause10.5. 9.11.2 All audited and unaudited accounts which have been so provided satisfied the requirements of Clause10.7. 9.11.3 There has been no material adverse change in the financial position or state of affairs of any Borrower or Security Party from that disclosed in the latest of those accounts. 9.12 No litigation No legal or administrative action involving any Borrower (including action relating to any alleged or actual breach of the ISM Code or the ISPS Code) has been commenced or taken or, to any Borrower's knowledge, is likely to be commenced or taken which, in either case, would be likely to have a material adverse effect on any Borrower's financial position or profitability. 9.13 Compliance with certain undertakings At the date of this Agreement, the Borrowers are in compliance with the Nordea Facility and with Clauses0, 10.4, 10.9 and 10.13. 9.14 Taxes paid 9.14.1 Each Borrower has paid all taxes applicable to, or imposed on or in relation to that Borrower or its business. 9.14.2 Each Ship Owning Borrower has paid all taxes applicable to, or imposed on or in relation to the Ship owned by it. 9.15 ISM Code and ISPS Code compliance All requirements of the ISM Code and ISPS Code as they relate to the Ship Owning Borrowers, the Approved Manager and each Ship have been complied with. 9.16 No filing or stamp taxes Under the law of its jurisdiction of incorporation it is not necessary that any of the Finance Documents be filed, recorded or enrolled with any court or other authority in that jurisdiction, or that any stamp, registration or similar tax be paid on or in relation to any of the Finance Documents or any of the transactions contemplated by the Finance Documents. 9.17 Own account In relation to the borrowing by each Borrower, the performance and discharge of its respective obligations and liabilities under the Finance Documents to which it is a party and the transactions and other arrangements effected or contemplated by the Finance Documents to which it is a party, it is acting for its own account and that the foregoing will not involve or lead to a contravention of any law, official requirement or other regulatory measure or procedure which has been implemented to combat "money laundering" (as defined in Article 1 of the Directive (91/308/EEC) of the Council of the European Communities). 9.18 Pari passu ranking The payment obligations of each Borrower under the Finance Documents rank at least pari passu with all other present and future claims of all its other unsecured and unsubordinated creditors, except for obligations mandatorily preferred by law applying to companies generally. 9.19 No sovereign immunity Each Borrower is subject to private commercial law with respect to its obligations under the Finance Documents and neither the Borrowers nor any of their assets are entitled to any right of sovereign immunity and the entry into and performance of such Finance Documents by each of the Borrowers constitutes private and commercial acts. 9.20 Barge In the good faith opinion of the Guarantor and the Borrowers, Straits Offshore Ltd., which has contracted to purchase the Barge, is presently entitled to cancel its obligation to purchase the Barge without any requirement to pay any compensation. 10 General undertakings 10.1 General Each Borrower (in respect of itself and each of the other Borrowers) and the Guarantor undertakes with the Lender to comply, and to procure compliance, with the following provisions of this Clauseat all times during the Security Period, except as the Lender may otherwise permit. 10.2 Title; negative pledge 10.2.1 Each Ship Owning Borrower shall hold the legal title to, and own the entire beneficial interest in the Ship owned by it, her Insurances and Earnings, free from all Security Interests and other interests and rights of every kind, except for those created by the Finance Documents and the effect of assignments contained in the Finance Documents and except for Permitted Security Interests. 10.2.2 Each Borrower shall not create or permit to arise any Security Interest (except for Permitted Security Interests) over any other asset, present or future (including, but not limited to, the Borrower's rights against the Swap Bank under a Master Agreement or all or any part of the Borrower's interest in any amount payable to the Borrower by a Swap Bank under a Master Agreement). 10.2.3 The Guarantor shall not create or permit to arise any Security Interest (except for Permitted Security Interests) over its shares in OBO Holdings Ltd. 10.2.4 OBO Holdings shall not create or permit to arise any Security Interest (except for Permitted Security Interests) over (i)any of its shares in the Ship Owning Borrowers or (ii)the Retention Account. 10.2.5 The Guarantor shall procure that STL shall not create or permit to arise any Security Interest (except for Permitted Security Interests) over its shares in Nordan. 10.2.6 The Guarantor shall procure that Straits Offshore Ltd. shall not create or permit to arise any Security Interest (except for Permitted Security Interests) over the property subject to the Safecom Assignment Agreement. 10.3 No disposal of assets No Borrower or the Guarantor shall transfer, lease or otherwise dispose (each a
